723 N.W.2d 462 (2006)
Ranee Lee RAAB and Richard Raab, Plaintiffs-Appellees,
v.
Robert F. JOYCE, D.O., Defendant-Appellant.
Docket Nos. 129247, 129248. COA Nos. 254222, 256269.
Supreme Court of Michigan.
November 17, 2006.
On order of the Court, the application for leave to appeal the June 28, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 35 days of the date of this order addressing: (1) whether Dr. Marc Cooperman, a board-certified general surgeon, is qualified under MCL 600.2169 and MRE 702 to testify that the standard of care for a general surgeon required the defendant to refer plaintiff Ranee Lee Raab to, or at least consult with, a gynecologist and a urologist for the diagnosis and treatment of the plaintiff's gynecological and urological problems; (2) if so, (a) whether Dr. Cooperman is qualified under MCL 600.2169 and MRE 702 to testify regarding the response that a gynecologist or urologist would have made to such a referral or consultation, (b) whether Dr. Cooperman is qualified under MCL 600.2169 and MRE 702 to testify regarding whether the defendant's failure to involve a gynecologist or a urologist was the proximate cause of the plaintiff's allegedly unnecessary hysterectomy or negligently performed Marshall-Marchetti-Krantz procedure, and (c) if Dr. Cooperman is not qualified to offer the testimony described in (2)(a) and (b), whether plaintiffs can present a prima facie case of medical malpractice. The parties should avoid submitting a mere restatement of the arguments made in their application papers.